Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

                    THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
is dated as of September 30, 2009 (the “Effective Date”) between JPMORGAN CHASE
BANK, N.A. (the “Administrative Agent”), the Lenders signatory hereto and
ESCALADE, INCORPORATED (the “Borrower”).

Recitals

                    The Borrower, the Lender party thereto and the
Administrative Agent, Issuing Bank and a Lender, are parties to that certain
Credit Agreement, dated as of April 30, 2009 (as amended by that certain First
Amendment to Credit Agreement, dated as of July 29, 2009, the “Credit
Agreement”). As of the Effective Date, JPMorgan Chase Bank, N.A. is the only
Lender under the Credit Agreement.

                    Section 4.03(a)(v) of the Credit Agreement requires the
Borrower to furnish to the Administrative Agent, not later than September 30,
2009, the report or reports of a registered engineer or environmental consultant
acceptable to the Administrative Agent, confirming that there are no material
environmental problems associated with the Owned Property (the “Initial
Reports”) and supplemental reports (including Phase II reports) of the reporting
engineer or consultant as to the results of such further tests and
investigations as may have been recommended in the Initial Reports
(“Supplemental Reports”). The Borrower requests that the Administrative Agent
and Lender defer the providing of the Supplemental Reports.

                    The Borrower requests that the commercial general liability
insurance coverages and the all-risk property insurance coverage required
pursuant to Section 5.10 of the Credit Agreement, as set forth on Exhibit G to
the Credit Agreement, be revised.

                    The Credit Agreement requires that the Borrower satisfy
certain post-closing conditions not later than September 30, 2009. The Borrower,
the Administrative Agent and Lender, have agreed that the deadline for the
completion of such post-closing conditions be extended as set forth in this
Amendment.

Agreement

                    NOW, THEREFORE, in consideration of the premises, the mutual
covenants and agreements herein, and each act performed and to be performed
hereunder, the Administrative Agent, Lender and the Borrower agree as follows:

                    Amendment to the Credit Agreement. As of the Effective Date,
the Credit Agreement is amended as follows:

                    New Definitions. The following new definitions are added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical position:

 

 

 

 

“Initial Reports” means the environmental reports with respect to the Owned
Property delivered to the Administrative Agent pursuant to Section 4.03(a)(v) of
this Agreement.

 

 

 

“Supplemental Reports” means supplemental reports (including Phase II reports)
of a reporting engineer or consultant as to the results of such further tests
and investigations with respect to the Owned Property are as recommended in the
Initial Reports.

 


--------------------------------------------------------------------------------



                    Amendment to Post-Closing Conditions. As of the Effective
Date, the first sentence in Section 4.03 of the Credit Agreement is amended by
deleting the date “ September 30, 2009” and replacing it with the date “October
30, 2009.”

                    Amendment to Post-Closing Conditions – Owned Property. The
last sentence of Section 4.03(a)(v) of the Credit Agreement is deleted.

                    Addition of New Section 5.16 – Delivery of Certain Items.
Section 5 of the Credit Agreement is amended to add the following new Section
5.16:

 

 

 

 

“SECTION 5.16. Delivery of Certain Items. As soon as practical after a written
request by the Administrative Agent (and in any event within 60 days of such
request), the Borrower shall provide the Supplemental Reports to the
Administrative Agent.”

 

                    Replacement of Exhibit G. Exhibit G to the Credit Agreement
is amended and, as so amended, restated in its entirety to read the same as
Exhibit G attached to this Amendment.

                    Binding on Successors and Assigns. All of the terms and
provisions of this Amendment shall be binding upon and inure to the benefit of
the parties hereto, their respective successors, assigns and legal
representatives.

                    Governing Law. This Amendment is a contract made under, and
shall be governed by and construed in accordance with the laws of the State of
Indiana.

                    Amendment of Other Loan Documents. All references to the
Credit Agreement in the other Loan Documents shall mean the Credit Agreement, as
modified and amended by this Amendment and as it may be further amended,
modified, extended, renewed, supplemented and/or restated from time to time and
at any time. Except as expressly modified and amended by this Amendment, all of
the terms and provisions of the Credit Agreement and the other Loan Documents
remain in full force and effect, and are fully binding on the parties thereto
and their respective successors and assigns.

                    Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement.

                    Defined Terms. Except as expressly otherwise stated in this
Amendment, all terms used in this Amendment and the Recitals that are defined in
the Credit Agreement, and that are not otherwise defined in this Amendment,
shall have the same meanings in this Amendment as in the Credit Agreement.

                    IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be duly executed and delivered by their respective authorized
signatories.

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Lender

 

 

 

 

 

 

By:

/s/ H. Robert Hill

 

 

 

 

 

 

 

H. Robert Hill, Vice President

 

 

 

 

 

 

ESCALADE, INCORPORATED

 

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance and CFO

2

--------------------------------------------------------------------------------



Consent of the Guarantors

          Each of the undersigned Guarantors acknowledges and consents to the
execution of the Second Amendment to Credit Agreement and reaffirms and agrees
that the Guaranty dated as of April 30, 2009, executed by it in favor of the
Administrative Agent for the benefit of the Lenders remains in full force and
effect with respect to all obligations of the Guarantor thereunder.

          Dated as of September 30, 2009.

 

 

 

 

 

Bear Archery, Inc.

 

Martin Yale Industries, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

EIM Company, Inc.

 

Olympia Business Systems, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

Escalade Insurance, Inc.

 

Schleicher & Co. of America, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

Escalade Sports Playground, Inc.

 

SOP Services, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

Harvard Sports, Inc.

 

U. S. Weight, Inc.

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

 

 

Indian Industries, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Deborah J. Meinert

 

 

 

 

 

 

 

 

 

 

 

 

 

Deborah J. Meinert, VP Finance and Secretary

 

 

 

3

--------------------------------------------------------------------------------